Exhibit C
US v. Fahd,     Exhibit C: Defendant's Sentencing Memorandum   Page 1
CR 17-290 RSL
US v. Fahd,     Exhibit C: Defendant's Sentencing Memorandum   Page 2
CR 17-290 RSL
US v. Fahd,     Exhibit C: Defendant's Sentencing Memorandum   Page 3
CR 17-290 RSL
US v. Fahd,     Exhibit C: Defendant's Sentencing Memorandum   Page 4
CR 17-290 RSL
US v. Fahd,     Exhibit C: Defendant's Sentencing Memorandum   Page 5
CR 17-290 RSL
US v. Fahd,     Exhibit C: Defendant's Sentencing Memorandum   Page 6
CR 17-290 RSL
US v. Fahd,     Exhibit C: Defendant's Sentencing Memorandum   Page 7
CR 17-290 RSL
